Exhibit 10.21

 

[g41801kki001.gif]

 

 

Consulting Agreement

 

This Consulting Agreement (the “Agreement”) is made this 18th day of November,
2005 (the “Effective Date”) and is between Answerthink, Inc., a Florida
corporation, with its principal offices located at 1001 Brickell Bay Drive,
Suite 3000, Miami, FL 33131 (hereinafter “Answerthink”) and ABIOMED, INC., with
its principal offices located at 22 Cherry Hill Drive, Danvers, MA
01923(hereinafter “Client”).

 

NOW, THEREFORE, in exchange for good and adequate consideration that the parties
hereby acknowledge as having been received, the parties agree as follows:

 

1.             Term. Client agrees to retain Answerthink and Answerthink agrees
to provide to Client, at mutually convenient times and places, consulting
services as defined in Statements of Work (each, a “SOW”) and as designated from
time to time by the mutual agreement of the Client and Answerthink (the
“Services”). This Agreement shall terminate on the earliest of (i) termination
under Section 8 hereof or (ii) the expiration of a continuous one hundred eighty
(180) day period in which Answerthink has not performed services for the Client.

 

2.             Procedure for Services. This Agreement serves as the governing
agreement for specific initiatives to be detailed in signed SOW(s). Execution of
this Agreement indicates acceptance of the terms of this Agreement only. In the
event of a conflict between the provisions hereof and a SOW, the terms of this
Agreement shall prevail. Projects are initiated under this Agreement after a
completed SOW has been approved and signed by an authorized individual for
Client and for Answerthink. One authorized individual for Client and one
authorized individual for Answerthink must sign each SOW for it to be binding
under this Agreement. This Agreement and each SOW pursuant to which Answerthink
performs Services for Client hereunder contain the entire and only Agreement
between the parties with respect to the subject matter hereof.

 

3.             Services and Statement of Work. Answerthink agrees to perform the
Services in a professional manner and to give Client the full benefit of
Answerthink’s knowledge, experience, judgment and expertise in rendering advice
to Client on the matters and subjects requested under this Agreement and each
applicable SOW. Each SOW will address the following: scope of work, proposed
approach, deliverables, key assumptions, staffing, responsibilities of both
parties, estimated project schedule, and professional arrangements. An issued
SOW is valid for thirty (30) days from the date of said SOW. Answerthink
reserves the right to requote a SOW if its acceptance by Client does not occur
within such thirty (30) day period.. A separate SOW will be prepared and signed
by both parties whenever there is a new or changed project objective, scope of
deliverable(s) or when a change in project assumptions has a material impact on
project cost estimates.

 

4.               Client Responsibilities. The Answerthink project team(s) will
have full cooperation and timely access to all required Client personnel during
the course of Answerthink’s Services. Client management and staff will collect
current background materials required prior to the start of the project. These
materials may include items such as: plan descriptions; employee communications;
internal audit reports; MIS operations/run-time procedures; previous task force
reports; organization charts; job descriptions; current staffing levels;
procedure manuals; work flow documentation; administrative policies;
departmental budgets and cost summaries; system documentation; system
inventories; system status reports; sample reports; and other relevant
materials. Client is responsible for timely review and turnaround of all
documents requiring Client approval.

 

Answerthink, its employees, agents, and subcontractors (i) can rely upon any
instructions or information provided by Client or any persons designated in
writing by Client and (ii) will incur no liability for such reliance. In
addition, Answerthink shall not be liable for any default or delay in
performance of its obligations hereunder to the extent the same is caused,
directly, by (i) the failure of Client to comply with any of its obligations
hereunder or (ii) any unavailability or extended work absence of the appropriate
Client personnel.

 

Copyright © 2003 Answerthink, Inc. All rights reserved. Reproduction of this
document in any form without prior

consent is prohibited

 

MIA2001:78743-2

 

--------------------------------------------------------------------------------


 

Within thirty (30) business days of completion of each project initiated by a
SOW to this Agreement, a completion memorandum signed by the Answerthink Project
Director will be delivered to Client. The Services performed hereunder and all
work product delivered in connection therewith for approval shall be deemed
accepted if, within five (5) days after delivery, Client has not provided to
Answerthink written notice identifying specifically any basis for not approving
the work product.

 

5.               Payment. As compensation for the Services hereunder, Client
agrees to pay Answerthink pursuant to the fee schedule set forth in each SOW.
All fees referred to in this Agreement or any SOW are in US dollars and do not
include any duties or taxes. All such duties and taxes, whenever imposed, shall
be payable by Client. Income or other taxes that are required to be paid or
withheld by the Client, under the laws of jurisdictions other than the United
States, in connection with the Services hereunder, shall be the sole obligation
of the Client.  Client agrees to remit payment in full on each invoice to
Answerthink within 30 days Client’s receipt of such invoice.  Answerthink
reserves the right to charge and collect a service fee on any unpaid, past-due
amount (which is undisputed by Client, provided however that any amount not
disputed in writing by Client) equal to the lesser of (a) one and one half
percent (1-1/2%) per month or (b) the highest interest rate legally permitted.
Client will reimburse Answerthink for all reasonable collection expenses
incurred on payments more than 60 days late, including reasonable attorneys’
fees and court costs, for delinquent amounts.

 

6.               Expenses. Client agrees to reimburse Answerthink for expenses
incurred in carrying out Answerthink’s activities as authorized by Client or its
delegate, providing that Answerthink substantiates such expenses and submits a
statement to Client of all such expenses. Examples of such expenses include
project materials, supplies, models, prototypes, books, literature, document
reproduction, shipping, courier, mileage, and out-of-town travel costs such as
airline tickets, meals, and hotels.   For individual expenses in excess of
[$500.00], Answerthink agrees to receive prior approval from Client prior to
incurring such expense and Client will not be required to reimburse for expenses
in excess of such amount if Answerthink fails to obtain such approval.

 

7.               Services Prior to Effective Date. This Agreement will take
effect upon the Effective Date and shall govern the relationship between
Answerthink and Client until terminated as hereinafter provided. Notwithstanding
the foregoing, for time and materials based contracts, if the date of the first
Services is prior to the date of this Agreement, Client will be obligated to pay
Answerthink the reasonable value of any Services performed, but in no case less
than actual hours worked multiplied by the hourly rates specified in the SOW(s)
plus reimbursable expenses. All SOW(s) entered into prior to the date of this
Agreement are incorporated herein and shall be governed by the terms and
conditions hereof.

 

8.    A.              Termination by Answerthink. Answerthink may terminate this
Agreement upon the earlier of (i) without cause, upon the giving by Answerthink
of thirty (30) day written notice to the Client or (ii) upon an Event of Default
(as hereinafter defined), immediately, upon the giving of notice by Answerthink
to Client, delivered after the expiration of any applicable cure period.

 

B.             Termination by Client. Client may terminate this Agreement upon
either (i) if, without cause, after the giving of thirty (30) days’ prior
written notice or (ii) upon an Event of Default (as hereinafter defined)
immediately, upon the giving of notice by Client to Answerthink, delivered after
the expiration of any applicable cure period.

 

C.             “Event of Default” shall mean the occurrence of a breach of any
term of this Agreement which, for payment related breaches, remains uncured
after the tenth (10th) day after written notice, and which, for all other
breaches, remains uncured after the thirtieth (30th) day after written notice.

 

2

--------------------------------------------------------------------------------


 

D.            Upon the expiration or earlier termination of this Agreement or
any SOW, all charges related to all work performed by Answerthink, including
without limitation, any expenses incurred by Answerthink under all outstanding
SOW(s) through the expiration date or the effective date of the termination of
this Agreement or any SOW, will immediately become due and payable to
Answerthink without demand therefore.

 

9.               Intellectual Property. Answerthink shall be entitled to any and
all protections afforded under State and Federal statutory or common law with
respect to any report, computer program (source code and object code) or
programming and/or material documentation, manual, chart, specification,
formula, database architecture, template, system model, copyright, diagram,
description, screen display, schematic, blueprint drawing, tape, license,
listing, invention, record or other materials, which is proprietary, and any of
the foregoing prepared, developed or used by Answerthink in the course of
completing the Services performed under the terms of this Agreement or any SOW
(“Answerthink’s Intellectual Property”). These protections shall not cover
Confidential Information as defined in Section 10 below and Licensed Software.
“Licensed Software” means any software, technology or proprietary information
not owned by Answerthink or Client, but for which a separate license has been
obtained by Answerthink or Client. In the event (and to the extent) that any
deliverable contains any items or elements which are Answerthink’s Intellectual
Property, Answerthink grants to Client an irrevocable, perpetual, royalty–free
license to use, execute, display, and/or perform such to the extent it is
necessary to fulfill the scope of work described in the applicable SOW(s). All
Licensed Software as well as any and all proprietary software, tools, and
systems of any of Answerthink’s agents shall be protected under the terms and
conditions of separate licensing agreements. Unless otherwise stated in a SOW,
the reproduction, distribution or transfer, by any means or methods, whether
direct or indirect, of any of Answerthink’s Intellectual Property, or
proprietary information or of its agents or any Licensed Software by the Client
is strictly prohibited.

 

Notwithstanding the above, Answerthink shall retain the right to reuse the
ideas, concepts, know-how, and techniques derived from the rendering of the
Services so long as it does not require the disclosure of any of Client’s
Confidential Information.

 

10.       Confidentiality. In connection with this Agreement, Client and its
employees and agents may have access to private and confidential information
owned or controlled by Answerthink relating to Answerthink’s Intellectual
Property, data, equipment, apparatus, programs, software, security keys,
specifications, drawings, business information, pricing and other data, as well
as the existence of any dispute between the parties as set forth in Section 18.
Similarly, Answerthink and its employees and agents may have access to private
and confidential information owned or controlled by Client relating to technical
or business information of a proprietary nature or relating to Client’s business
operations. All such Answerthink information and Client information shall be
“Confidential Information” for purposes of this Agreement. The Confidential
Information acquired by either party under this Agreement through its employees
or agents shall be and remain the disclosing party’s exclusive property, and the
receiving party shall keep, and shall obligate its employees and agents to keep,
any and all such information confidential and shall not copy or disclose it to
others without the disclosing party’s prior written approval, and shall return
all tangible copies of such Confidential Information to the disclosing party
promptly upon request. The Confidential Information of the disclosing party may
be used by the receiving party only in connection with the Services. Nothing
herein shall limit either party’s use or dissemination of information which (i)
is at the time of disclosure, or thereafter becomes, a part of the public domain
through no act or omission of the other party, its employees or agents; or (ii)
was in the other party’s possession as shown by written records prior to the
disclosure and had not been obtained by such party either directly or indirectly
from the disclosing party; (iii) is hereafter disclosed to the other party by a
third party who did not acquire the information directly or indirectly from the
disclosing party hereunder; (iv) was independently developed by the other party
without use of the Confidential Information, as evidenced by written records; or
(v) was required by law, regulation or auditing standards to be disclosed, but
only to the extent and for the purposes of such required disclosure. Nothing in
this Agreement obligates Answerthink to divulge to Client any information for or
related to which Answerthink has previously undertaken an obligation of
confidentiality for the benefit of any party other than Client.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the provisions of this Section 10, either party may disclose to
any and all other parties, without limitation of any kind, the tax treatment and
tax structure of the transactions contemplated herein and all materials prepared
by either party relating to such tax treatment and tax structure. This exception
is intended solely to comply with the presumption set forth in Treasury
Regulation Section 1.6011-4(b)(3)(iii) and is not intended to permit the
disclosure of any information to the extent such disclosure is not required in
order to avoid any transaction contemplated by this Agreement being treated as a
“ reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b).

 

11.         Warranty.

 

A.           Answerthink warrants that the Services to be performed hereunder
shall be performed in a timely and professional manner and will comply in all
material respects with the descriptions and representations regarding the
Services (including performance capabilities, completeness, characteristics,
specifications, configurations, standards, functions and requirements) that are
set forth in this Agreement.  Answerthink further warrants that all work
products and Services developed hereunder will be of original development by
Answerthink and will not infringe upon or violate any known patent, copyright,
trademark, trade secret or other property right of any third party that is
enforceable in the US.

 

Work Standards.  Answerthink shall perform the Services in accordance with the
Service Levels set forth in the applicable SOW (“Service Levels”).  Answerthink
represents and warrants to Client that it will provide the Services under this
Agreement in a businesslike manner and in conformance with generally accepted
standards within its industry and the Service Levels.  Answerthink represents
and warrants that it shall use adequate numbers of qualified individuals with
suitable training, education, experience, competence, and skill to perform the
tasks.  Without prejudice to the generality of the foregoing, or any Service
Level or other standard or specific requirement of this Agreement, Answerthink
shall provide the Services with reasonable commercial efforts, and Answerthink
shall during the term of this Agreement perform the Services courteously and in
such manner as not to injure Client’s name or damage Client’s goodwill
Answerthink shall perform the Services in accordance with the Service Levels set
forth in the applicable SOW.  Answerthink shall reperform, at no expense to
Client, any Services that result in incorrect outputs, deliverables, or results
due to an error or breach by Answerthink. 

 

B.             Nothing in this Agreement and nothing in Answerthink’s statements
to Client can or shall be construed as a promise or guarantee about the
successful outcome of the Services to be provided under this Agreement or under
any SOW.  Client acknowledges and agrees that the accomplishment of the goals
established for this engagement will require each party to fully cooperate with
the other party, to fulfill its role and perform its obligations in a timely
manner with personnel qualified to perform the tasks assigned and to coordinate
its efforts with the efforts of the other party, and that all Services provided
will be the result of the parties’ joint input and efforts. Accordingly, Client
shall retain the right and also the responsibility to make decisions with
respect to the selection of software and the Services and their collective
implementation with respect to its business, and Answerthink makes no
representation or warranty with respect thereto.

 

C.             While Answerthink may provide from time to time certain hardware,
software or other items to Client, Answerthink is primarily providing services
under this Agreement, and the provision of such other items is an incidental
part of such services. EXCEPT AS EXPRESSLY STATED HEREIN, ANSWERTHINK MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, TO CLIENT OR ANY OTHER PERSON
WITH RESPECT TO SUCH SERVICES, ITEMS AND/OR THIRD PARTY PRODUCTS TO BE PROVIDED
BY ANSWERTHINK PURSUANT TO THIS AGREEMENT OR ANY SOW, INCLUDING WITHOUT
LIMITATION, ANY WARRANTIES REGARDING OWNERSHIP, MERCHANTABILITY, SUITABILITY,
CAPACITY, ORIGINALITY, FITNESS FOR A PARTICULAR OR OTHER PURPOSE (IRRESPECTIVE
OF ANY PREVIOUS COURSE OF DEALING BETWEEN THE PARTIES OR CUSTOM OR USAGE OF
TRADE) OR RESULTS TO BE DERIVED FROM THE USE OF SUCH SERVICES OR ITEMS, ALL OF
WHICH ARE EXPRESSLY DISCLAIMED.

 

4

--------------------------------------------------------------------------------


 

12.         Subcontractor. Answerthink reserves the right to utilize contracted
employees or subcontractors to meet its requirements under the terms,
conditions, and obligations stated in this Agreement and all related SOW
documents.

 

13.       INTENTIONALLY OMITTED.

 

14.         Insurance. Answerthink will at all times during the term of the
Agreement maintain and keep in full force and effect worker’s compensation
insurance as required by law and general liability and automobile liability
insurance against losses in amounts of at least $5 Million per occurrence and in
the aggregate, subject to deductibles as reasonable in the industry, that are
caused by Answerthink or its employees, agents and independent contractors of
Answerthink in carrying out the Services.

 

15.         Solicitation. During the term of this Agreement and for one year
thereafter, without the other party’s prior written consent neither the other
party nor any of its affiliates shall, directly or indirectly, solicit for
employment, offer employment to, employ or engage as a consultant or advisor any
individual who is then employed, or any individual who was employed within the
preceding twelve (12) months, by the other party or any of its affiliates and
who was in any way related to Answerthink provision of Services to client or
Client’s engagement of Answerthink pursuant hereto.

 

16.         Indemnification.   Client shall indemnify and hold Answerthink, its
officers, directors, employees, shareholders, subcontractor’s, agents, and
affiliates, harmless from and against any claim, demand, loss, damage, penalty
or expense (i) related to the gross negligence or willful misconduct of Client,
or its officers, employees and/or agents, or (ii) related to claims by any of
Client’s employees for injuries or damages under the workmen’s compensation or
similar acts, (iii) incurred by Answerthink based on any claim that any
materials provided by Client under the Agreement or use thereof by Answerthink
in accordance with this Agreement infringes any patent, copyright, trademark,
trade secret or other proprietary right of any third party, or (iv) incurred by
Answerthink based on any claim arising out of or related to content included in
or accessible through Client’s website.

 

ANSWERTHINK shall defend, indemnify and hold Client harmless from and against
any and all claims, losses, demands, reasonable attorneys’ fees, damages,
liabilities, costs, expenses, obligations, causes of action or suits arising out
of or resulting from (a) Answerthink breach of its obligations with respect to
Client Confidential Information; (b) any claim or threatened claim that any part
of the services or any other software or materials provided by ANSWERTHINK to
Client infringes any copyright, patent, trademark, or other Intellectual
Property Right; (c) the gross negligence or willful misconduct of ANSWERTHINK or
its employees in the performance of this Agreement.

 

17.         Limitation of Liability.  If Answerthink or any of its affiliates,
or any of their respective officers, directors, employees, agents,
subcontractors or shareholders, is ever liable to Client for one or more
breaches, disputes, controversies or claims arising under or in connection with
Services provided hereunder (whether any such breach, dispute, controversy or
claim is based upon contract, tort, statute, equity or any other legal theory),
except for claims for personal injury arising out of Answerthink willful
misconduct or negligence and/or Answerthink infringement of a third party
intellectual property rights, then, (i) the cumulative amount of all damages and
penalties, if any, recoverable by Client for all such breaches, disputes,
controversies and claims will not exceed, in the aggregate, an amount equal to
three (3) times the total amount of the fees (excluding unamortized prepaid
fees, if any) paid by Client under the applicable SOW(s) from which the breach,
dispute, controversy or claim arose, (ii) recovery of such amount as limited
hereby will be Client’s sole and exclusive remedy, and (iii) Client releases
Answerthink and its affiliates, and their respective officers, directors,
employees, agents, subcontractors and shareholders, from any liability in excess
of such amount.

 

5

--------------------------------------------------------------------------------


 

IN NO EVENT WILL EITHER PARTY OR ANY OF ITS AFFILIATES, OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS OR
SUBCONTRACTORS, BE LIABLE TO THE OTHER PARTY OR ANY OTHER PERSON FOR (I) ANY
SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, EVEN IF EITHER PARTY OR
SUCH OTHER PERSON HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, OR (II)
PUNITIVE DAMAGES, LOSS OF ANTICIPATED PROFITS, SAVINGS OR BUSINESS, LOSS OF
COMMERCIAL REPUTATION OR OTHER ECONOMIC LOSS, OR.

 

18.  INTENTIONALLY OMITTED.

 

19.         Choice of Law/Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York , without regard
to the conflict of laws provisions thereof..

 

20.         Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY SOW AND ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THIS AGREEMENT.

 

21.         INTENTIONALLY OMITTED.

 

22.         Waiver.  The waiver, failure, and/or delay of either party to
exercise any right provided for herein shall not be deemed a waiver of any
further right hereunder. The rights and remedies set forth in this Agreement are
in addition to any rights or remedies either party may otherwise have at law or
in equity.

 

23.         Severability and Survival. If any provision of this Agreement shall
be held by a court of competent jurisdiction to be void or unenforceable, such
provision shall be deemed severed from this Agreement, and the remainder of this
Agreement shall remain in full force and effect. Any obligations which have
accrued prior to the termination or expiration of this Agreement and which are
not otherwise expressly discharged pursuant to the terms of this Agreement shall
remain in full force and effect until performed, including, without limitation,
those under Sections 5, 6, 7, 8, 9, 10 and 15 through 27.

 

24.         Independent Parties. Nothing in this Agreement shall be construed to
constitute either of the parties hereto as a partner, joint venture, agent,
representative or employee of the other party.

 

25.         Assignment. Neither party may assign this Agreement, in whole or in
part, without the prior written consent of the other party. Notwithstanding the
foregoing, this Agreement may be assigned by either party without the consent of
the other to an entity controlling, controlled by or under common control with
said party or in the event of a transfer of all the assets or voting stock of a
party as part of a merger, acquisition or divestiture.

 

26.         Entire Agreement. This Agreement together with each SOW pursuant to
which Answerthink performs Services for Client hereunder, constitutes the entire
agreement of the parties with respect to the subject matter hereof, and no
amendment, modification, or addition hereto, or waiver hereof, shall be
effective unless in writing, specifying such amendment, modification, addition
or waiver, and signed by the party sought to be bound thereby. The parties
hereto agree that for the purpose hereof, facsimile counterpart signatures are
acceptable.

 

6

--------------------------------------------------------------------------------


 

27.         Notices. All notices to be given under this Agreement must be in
writing, addressed to the receiving party’s designated representative at the
address for the receiving party specified below. Notices are validly given upon
the earlier of confirmed receipt by the receiving party or three (3) days after
dispatch by courier or certified mail, postage prepaid, properly addressed to
the receiving party. Notices may also be delivered by telefax and will be
validly given upon written confirmation of receipt. Either party may change its
address for purposes of notice by giving notice to the other party in accordance
with these provisions.

 

28.         Dedicated Account Manager.  Answerthink shall designate an
“ANSWERTHINK Account Manager” for Client. The ANSWERTHINK Account Manager shall
(a) be an employee of Answerthink; (b) devote his or her full time and effort to
managing the Services; (c) serve as the single point of accountability for the
Services; and (d) have day-to-day responsibility for ensuring customer
satisfaction and attainment of all Service Levels.  Unless the ANSWERTHINK
Account Manager’s employment with Answerthink has terminated, Answerthink will
give to Client at least thirty (30) days notice prior to any change in the
Answerthink Account Manager.  Any new Answerthink Account Manager will be
subject to the approval of Client.  The Answerthink Account Manager shall meet
(in person or by telephone) with such of Client’s management, as appropriate and
as Client deems necessary, no less frequently than once each calendar month
during the Term of this Agreement, or more frequently if this is required by the
relevant Service Level or by Client at any time during the Term of this
Agreement.

 

Addresses for Notice:

 

 

ABIOMED, INC.    Client

 

ANSWERTHINK, INC...

22 CHERRY HILL DRIVE

 

225 WASHINGTON STREET

DANVERS, MA 01923

 

CONSHOHOCKEN, PA 19428

 Via Facsimile

 

via Facsimile

 

 

 

 

 

 

732 727 1868

 

 

With copy to:

 

 

Answerthink, Inc.

 

 

1001 Brickell Bay Drive - Suite 3000

 

 

Miami, FL 33131

 

 

Attn: Corporate Counsel

 

 

Via Facsimile: (305) 702-7000

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

ABIOMED, INC.

 

ANSWERTHINK, INC.

 

 

 

By:

/s/ Javier Jimenez

 

By:

/s/ John McGrath

Name:

Javier Jimenez

 

Name:

John McGrath

Title:

Vice President - Operations

 

Title:

Managing Director

Date:

November 28, 2005

 

Date:

December 5, 2005

 

7

--------------------------------------------------------------------------------